          12-01703-NPO Dkt 2686 Filed 02/12/20 Entered 02/12/20 09:47:07 Page 1 of 2


Form n114−4001 (Rev. 8/15/2017)
                                    UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF MISSISSIPPI


IN RE:
      Community Home Financial Services, Inc.                                                CASE NO. 12−01703−NPO
                DEBTOR.                                                                                  CHAPTER 11

To: Elizabeth Crowell Price, Esq.

                                                Clerk's Memorandum

        To ensure proper noticing and in compliance with Federal Rules of Bankruptcy Procedure Rule 4001(a)(1),
please serve a copy of your * Motion for Relief from Automatic Stay and for Abandonment or Alternatively, for
Adequate Protection filed on behalf of U.S. Bank National Association (Dkt. # 2683) and the Notice of Hearing (Dkt.
# 2685 ) to all affected parties and the Twenty Largest Unsecured Creditors (or the Unsecured Creditors' Committee
if one has been appointed by the United States Trustee).

       The Twenty Largest Unsecured Creditors may be obtained via PACER: Query> Creditor> Creditor Type: 20
Largest Unsecured Creditors.

         If a Creditors' Committee has been appointed the members may be obtained via PACER: Query> Party.

         Mailings must be completed by February 14, 2020.

         Certificate of Service must be filed with the court on or before February 25, 2020.

        The Certificate of Service (the "Certificate") must specify the method of service, and must identify all parties
served. A list containing the names and addresses of the 20 largest unsecured creditors or creditors' committee
members (whichever is applicable) may be attached to the Certificate. (Example is shown on the back of this notice).

         Dated: 2/12/20                                 Danny L. Miller, Clerk of Court
                                                        U.S. Bankruptcy Court
                                                        501 East Court Street, Suite 2.300
                                                        P.O. Box 2448
                                                        Jackson, MS 39225−2448
                                                        601−608−4600




*Note: If you have already served/mailed the motion it will only be necessary to serve/mail the hearing notice.
        12-01703-NPO Dkt 2686 Filed 02/12/20 Entered 02/12/20 09:47:07 Page 2 of 2




                                             EXAMPLE


                                         CERTIFICATE OF SERVICE

       I, _______________________________(name), do hereby certify that I have this date transmitted via
Electronic Case Filing, and/or via U.S. Mail, postage prepaid, a true and correct copy of
______________________________ (pleadings/documents) to the below parties:


Notice Provided via First Class U.S. Mail:

20 Largest Unsecured Creditors or Unsecured Creditors Committee (see attachment)

Angelia Spencer
P.O. Box 17
Stonewall, MS 39363


Service provided via Notice of Electronic Filing (NEF) through ECF system:

United States Trustee;
John Doe, Esq.;
John Smith, Trustee


       Dated this the ___ day of ____________, 20___.       Signature_____________________
                                                                     (Attorney for Movant)

Attorney Information:

[Name]
[Address]
[Telephone No.]
[Email]
[State Bar No.]
